IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42414

STATE OF IDAHO,                                   )    2015 Unpublished Opinion No. 487
                                                  )
       Plaintiff-Respondent,                      )    Filed: May 14, 2015
                                                  )
v.                                                )    Stephen W. Kenyon, Clerk
                                                  )
JOSHUA JAMES FINCH,                               )    THIS IS AN UNPUBLISHED
                                                  )    OPINION AND SHALL NOT
       Defendant-Appellant.                       )    BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Thomas F. Neville, District Judge.

       Judgment of conviction and aggregate unified sentence of twenty-five years, with
       a minimum period of confinement of thirteen years, for aggravated assault,
       unlawful possession of bombs or destructive devices, unlawful possession of
       firearms, and two counts of injury to a child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Joshua James Finch pled guilty to: aggravated assault (Idaho Code §§ 18-901(b), 18-
905(a)); unlawful possession of bombs or destructive devices (I.C. §§ 18-3319, 18-3318, 18-
3321); unlawful possession of firearms (I.C. § 18-3316); and two counts of injury to child (I.C.
§ 18-1501(1)). The district court sentenced Finch to an aggregate unified sentence of twenty-
five years with thirteen years determinate. Finch appeals asserting that the district court abused
its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                  1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Finch’s judgment of conviction and sentences are affirmed.




                                                   2